UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4138



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIN LUIS VASQUEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:03-cr-00357-NCT-3)


Submitted:   July 28, 2006                 Decided:   August 23, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Kearns Davis, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Martin Luis Vasquez appeals his resentencing following

this court’s remand.      See United States v. Vasquez, 142 F. App’x

676 (4th Cir. 2005) (unpublished).       For the reasons stated below,

we affirm Vasquez’ 292-month sentence.

           Vasquez pled guilty to conspiracy to distribute in excess

of fifty grams of a mixture and substance containing a detectable

amount of methamphetamine.      The presentence report recommended a

base level offense of thirty-eight pursuant to U.S. Sentencing

Guidelines Manual (“USSG”) § 2D1.1(c)(1) (2003) (Drug Quantity

Table), adjusted upward two levels for obstruction of justice, for

a total offense level of forty.       Based on a total offense level of

forty and a criminal history category of I, the guidelines range

for imprisonment was 292 to 365 months. The district court adopted

the findings of the presentence report and sentenced Vasquez to the

low end of the guidelines range, 292 months’ imprisonment.

           We   vacated    Vasquez’     sentence   and   remanded   for

resentencing because the district court’s findings regarding drug

quantity violated United States v. Booker, 543 U.S. 220 (2005). On

remand, the district court resentenced Vasquez to the same 292-

month term of imprisonment.      Vasquez appealed, and his attorney

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), questioning whether Vasquez’ sentence was reasonable under

Booker.   Vasquez was informed of the opportunity to file a pro se


                                 - 2 -
supplemental brief, but declined to do so.                    The Government did not

file a responding brief.

              After Booker, a sentencing court is no longer bound by

the range prescribed by the sentencing guidelines.                            See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                                 In a

post-Booker      sentencing,        district       courts       must     calculate    the

appropriate guideline range, consider the range in conjunction with

other   relevant      factors   under       the    guidelines       and    18    U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006), and impose a sentence.                        United

States v. Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126

S. Ct. 2309 (2006). However, a “district court need not explicitly

discuss every § 3553(a) factor on the record.”                         United States v.

Eura,   440    F.3d   625,    632    (4th    Cir.       2006)    (citation      omitted),

petition for cert. filed, ___ U.S.L.W. ___ (U.S. June 20, 2006)

(No. 05-11659).       A sentence imposed within the properly calculated

guidelines range is presumptively reasonable.                     Green, 436 F.3d at

457; see United States v. Johnson, 445 F.3d 339, 341-44 (4th Cir.

2006)   (discussing      justifications           for    finding       sentence   within

properly      calculated     advisory       guidelines          range     presumptively

reasonable).

              Vasquez’    292-month      sentence        is     within    the   properly

calculated     advisory      guideline      range       and   below     the   forty-year

statutory maximum set forth in 21 U.S.C. § 841(b)(1)(B).                               In

sentencing Vasquez, the district court considered the nature and


                                       - 3 -
seriousness of the offense, particularly the significant drug

quantity     attributed     to    Vasquez.         See    18   U.S.C.A.

§ 3553(a)(1),(2)(A).      Acknowledging that Vasquez did not have any

extensive criminal history, see § 3553(a)(1), the court stated the

length of Vasquez’ sentence was meant to be a deterrent, to protect

the public from future criminal conduct and to protect the public

from the perjury committed by Vasquez.         § 3553(a)(2)(A),(B),(C).

The court considered Vasquez’ explanation for his perjury as a

mitigating factor, but found that nearly two years after trial,

Vasquez provided no evidence to corroborate his claims that anyone

was threatened or harmed as a result of his decision to tell the

truth.     We therefore find the sentence imposed by the district

court was “selected pursuant to a reasoned process in accordance

with the law.”    Green, 436 F.3d at 457.

            Accordingly, we affirm Vasquez’ sentence. As required by

Anders, we have reviewed the record and have found no meritorious

issues for appeal.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.        If the client requests that

a petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that a

copy thereof was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately


                                  - 4 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 5 -